Citation Nr: 9918262	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96 47-117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1964 to April 
1972.  

This appeal arises from a rating decision dated in October 
1995, in which service connection for post-traumatic stress 
disorder (PTSD) was granted, and a 50 percent evaluation was 
assigned, effective July 21, 1994, the date of receipt of the 
veteran's claim for disability benefits.  

By rating decision dated in March 1998, the veteran, whose 
combinde evaluation is 70 percent, was determined to be 
entitled to a total rating for compensation based on 
unemployability by reason of service-connected disabilities 
from July 24, 1997.  


REMAND

At a hearing before the undersigned at the Board of Veterans' 
Appeals (Board) in May 1999, the veteran testified that he 
had received outpatient treatment for PTSD at a veterans' 
outreach center (Vet Center) as recently as September 1998.  
No records have been obtained from the Vet Center for the 
period subsequent to June 1998.  Under Bell v. Derwinski, 2 
Vet. App. 611 (1992), VA is deemed to have constructive 
knowledge of certain documents which are generated by VA 
agents or employees, including VA physicians.  Id. at 612-13.  
If those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
re-adjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  Records from a Vet Center are considered to be 
records created by VA.  Id.

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating for PTSD.  
Therefore, the propriety of the rating from its effective 
date to the present, is currently before the Board.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  Fenderson v. West, at 126.  The 
RO has not had an opportunity to adjudicate the veteran's 
claim in light of the Court's holding in Fenderson.

Accordingly, it is necessary to REMAND the veteran's claim 
for the following development:

1.  The RO should contact the veteran and 
request that he furnish information as to 
any treatment she has received for PTSD 
since June 1998.  The RO should then take 
all necessary steps to obtain any of 
those records not part of the claims 
folder, including all records from the 
Vet Center in Portland, Oregon, and 
associate them with the that folder.  

2.  The veteran should then be afforded 
an appropriate examination, in order to 
determine the severity of his PTSD.  In 
order to evaluate the disability in the 
context of its history, the examiner 
should review the veteran's claims folder 
prior to completing the examination.  The 
examiner should comment on whether the 
veteran's PTSD is manifested by suicidal 
ideation; obsessional rituals; illogical, 
obscure or irrelevant speech; near 
continuous panic; depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control; spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances; or an inability 
to establish and maintain effective 
relationships.  The examiner is also 
requested to express an opinion as to the 
extent of occupational and social 
impairment attributable to PTSD.  The 
examiner should also comment on whether 
the veteran's current level of 
occupational and social impairment has 
improved, worsened or stayed 
approximately the same since July 21, 
1994.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter the RO should readjudicate 
the veteran's claim taking into account 
the possibility of providing "staged" 
ratings in accordance with Fenderson.  If 
the benefit sought remains denied, the RO 
should provide the veteran, and his 
representative with a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



